El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
José E. Vidal Amadeo estuvo casado tres veces sin que jamás se hubieran rendido cuentas o liquidado ninguna de las sociedades de gananciales que de tal modo se constituyeron, hasta después de su muerte. Falleció bajo disposición tes-tamentaria. Después de ciertos, procedimientos preliminares que fueron necesarios, la corte emitió su sentencia y dictamen por virtud del cual se hizo una distribución entre las perso-nas con derecho a ella por razón del primer y tercer matri-monio, habiendo sido excluidos los herederos de la segunda esposa de toda participación en los bienes. En cuanto a este particular el contador partidor declaró que no habían hijos del segundo matrimonio, que de conformidad con el testa-mento del testador la mencionada segunda esposa no poseía *632bienes de ninguna clase a la fecha del matrimonio, qne du-rante el mismo dicha esposa no adquirió bienes de sn pro-piedad, y además qne no se probó qne la sociedad hubiera adquirido bienes. Habiéndose hecho objeción al informe presentado por el contador partidor, se nombró un árbitro quien estuvo confórme con el contador, habiendo sido rati-ficado por la corte dicho informe del árbitro con respecto al particular. ■ Los apelantes son los herederos de la segunda esposa, quienes alegan que se cometieron los siguientes errores:
Primero. Al no estimar como evidencia la certificación expedida por el Secretario del Municipio de San Juan, con referencia a los bienes con que figuraba el testador en las listas' del reparto de contribuciones pertenecientes; a los' años 1873 a 1878, o sea durante el segundo matrimonio.
Segundo. Al no aplicar en caso de duda las disposiciones contenidas en el artículo 1341 del Código Civil.
Dicho artículo dispone lo siguiente:
“Artículo 1341. Siempre que haya de ejecutarse simultánea-mente la liquidación de los bienes gananciales de dos o más matri-monios contraídos por una misma persona, para determinar el capital de cada sociedad se admitirá toda clase de pruebas en defecto de inventarios; y en caso de duda, se dividirán los gananciales entre las diferentes sociedades proporcionalmente al tiempo de su dura-ción y a los bienes de la propiedad de los respectivos cónyuges.”
El contador partidor con sobrada razón resolvió que la certificación del Secretario del Municipio de San Juan, creditiva del pago era una prueba incompetente, pero preferimos adoptar el criterio del árbitro y tomar en consideración dicha prueba según el valor que la misma pueda tener.
Creemos que ésta muestra solamente que José E. Vidal Amadeo pagaba contribuciones sobre ciertos bienes y nada más. Tal vez esta certificación unida a otra prueba hubiera podido1 tener algún valor, pero presentada aisladamente sólo dió lugar a sospechas.- El mero hecho de que úna persona *633esté pagando contribuciones sobré propiedades no acredita el dominio de las mismas. Puede suceder que una persona baya vendido su propiedad y continúe pagando contribucio-nes a nombre del comprador, de quien puede ser el agente, o que, después de verificarse una venta, tarde algún tiempo en hacerse el cambio correspondiente en la documentación del municipio y que pertenezca la finca a otra persona que no sea aquella a cuyo nombre está registrada.
Además, el pago de las contribuciones no es tampoco una indicación del valor de los bienes. Pueden pesar tantos gra-vámenes hipotecarios sobre ellos que prácticamente no ten-gan ningún valor. La certificación en este caso no daba tam-poco idea alguna de cuándo y de qué manera fueron adqui-ridos los bienes, los que por tanto pudieron haberse obte-nido en la época del primer matrimonio o antes. Por el hecho de haberse pagado contribuciones en determinadas fechas no puede surgir ninguna presunción en cuanto al dominio o fecha de adquisición.
Es verdad que no se ha probado que algunos de los bienes descritos en la certificación habíán pertenecido, a la primera sociedad conyugal ni que fueran bienes privativos del testa-dor, pero no habiéndose probado que ninguno de los supues-tos bienes del segundo matrimonio quedaran en posesión de testador a la muerte de su segunda esposa, la presunción, si alguna hubo, fué' que se consumieron o que se dispuso de ellos mientras existió el segundo matrimonio. Los bienes es-pecíficos que quedaron en poder del testador a la fecha de su muerte son los que se han estimado como adquiridos antes o después de su -segundo matrimonio, y la presunción sería de que los mismos eran gananciales pertenecientes al primero o tercer matrimonio. Si algunos de los bienes que al pare-cer pertenecían al tercer matrimonio fueron adquiridos mediante el empleo de fondos o bienes habidos durante el segundo matrimonio, era necesario que se presentara algo más que el mero recibo del pago de las contribuciones para' probar ese hecho o 'que surgiera alguna duda con respecto *634al hecho de si existía en realidad alguna propiedad pertene-ciente a dicha sociedad conyugal.
El dominio puede probarse por las escrituras, los testi-gos en el traspaso, el registro o los protocolos notariales. Si Vidal Amadeo resultó estar en posesión de un gran caudal de dinero u otros bienes, sin que hubiera indicación alguna del origen de los mismos, pudiera surgir la duda a que se refiere el artículo 1341, pero ésta no surge del mero pago de contribuciones durante un término de cinco o seis años. La sentencia apelada debe ser confirmada en tanto la misma hace referencia a los apelantes en este caso.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.